Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement"), effective as of November 16, 2017 (the
"Effective Date"), is made and entered into by and between Clearfield, Inc., a
Minnesota corporation (hereinafter referred to as the "Company") and Daniel
Herzog (the "Executive").

 

WHEREAS, Executive is employed by the Company as its Chief Financial Officer and
the parties desire to continue such employment upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and other good and valuable
consideration set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Employment and Employment Period

 

The Executive agrees to continue such employment upon the terms and conditions
set forth herein. Subject to the provisions for earlier termination hereinafter
provided, the Executive's employment hereunder shall be for a term commencing on
the Effective Date and ending on the third anniversary of the Effective Date
(the “Initial Termination Date”); provided, however, that the provisions set
forth in Sections 7, 8 and 11 shall survive the termination or expiration of
this Agreement. Thereafter, the Agreement shall automatically renew for
successive one (1) year periods as of each subsequent anniversary of the Initial
Termination Date, unless either the Executive or the Company elects not to so
renew the term of the Agreement by notifying the other party, in writing, of
such election not less than sixty (60) days prior to the last day of the term
then in effect or unless and until otherwise terminated as set forth herein
(hereinafter referred to as “Renewal Term(s)”). The term “Employment Period”
shall mean the term ending on the Initial Termination Date and any Renewal Term,
subject to the provisions for earlier termination hereinafter provided.

 

2. Terms of Employment

 



(a) Position and Duties.

 

(i) Executive shall serve as Chief Financial Officer and shall perform such
employment duties as are usual and customary for such position and as are
assigned by the Company’s Chief Executive Officer. The Executive shall report
directly to the Company’s Chief Executive Officer. The Executive shall be
officed at the Company's main headquarters offices in Brooklyn Park, Minnesota;
provided, however, that the Executive understands that travel will be a required
component of the position. At the Company's request, the Executive shall serve
the Company and/or its subsidiaries and affiliates in other positions and
capacities in addition to the foregoing. In the event that the Executive, during
the Employment Period, serves in any one or more of such additional capacities,
the Executive's compensation may (or may not) be increased beyond that specified
in Section 2(b) of this Agreement, in the Company's sole discretion. In
addition, in the event the Executive's service in one or more of such additional
capacities is subsequently terminated, the Executive's compensation, as
specified in Section 2(b) of this Agreement, shall not be diminished or reduced
in any manner as a result of such termination for so long as the Executive
otherwise remains employed under the terms of this Agreement.

 





 



 

(ii) Excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive agrees to devote substantially all of his business time,
energy, skills and best efforts to the performance of his duties hereunder in a
manner that will faithfully and diligently further the business and interests of
the Company. Notwithstanding the foregoing, it shall not be a violation of this
Agreement for the Executive to (A) serve on civic, charitable or other boards or
committees; provided, however, that the Executive will consult with the
Company’s Chief Executive Officer prior to accepting a position on the board of
any publicly-traded company; (B) deliver lectures, fulfill speaking engagements
or teach at educational institutions; or (C) manage his personal investments, so
long as such activities do not materially interfere with the performance of the
Executive's responsibilities as an executive officer of the Company.

 

(iii) The Executive agrees that he will not take personal advantage of any
business opportunity that arises during his employment by the Company and which
may be of benefit to the Company unless all material facts regarding such
opportunity are timely reported by the Executive to the Company’s Chief
Executive Officer for consideration by the Company and the Chief Executive
Officer determines to reject the opportunity and to approve the Executive's
participation therein.

 

(b) Compensation, Benefits.

 

(i) Base Salary. Executive shall receive a base salary of $200,193 per annum
(the "Base Salary"), as the same may be increased thereafter (or thereafter
decreased, but not below the initial Base Salary) pursuant to the Company's
normal practices for its executives. The Base Salary shall be paid at such
intervals as the Company customarily pays executive salaries. During the
Employment Period, the Base Salary shall be reviewed at least annually for
possible increase (or decrease, but not below the initial Base Salary), as
determined by the Company's compensation committee, in its sole discretion. Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement. The term "Base Salary" as utilized in
this Agreement shall refer to Base Salary as so adjusted.

 

(ii) Annual Bonus. In addition to the Base Salary, the Executive shall be
eligible to earn, for each fiscal year of the Company beginning with fiscal year
2018, an annual cash performance bonus (an "Annual Bonus"). The amount of the
Annual Bonus and the target performance goals applicable to the Annual Bonus
shall be determined in accordance with the terms and conditions of said bonus
plan as in effect from time to time; provided that Executive's target for each
Annual Bonus hereunder shall be 20% of Base Salary for that year, and his
maximum Annual Bonus shall be 50% of Base Salary for that year. The terms and
conditions of any such bonus plan shall be determined by the Company's
compensation committee of the Board in its sole discretion.

 

(iii) Welfare Benefit Plans. Executive shall be eligible to participate in the
welfare benefit plans, practices, policies and programs (including, if
applicable, medical, dental, disability, employee life, group life and
accidental death insurance plans and programs) maintained by the Company for its
senior executives.

 



2 

 

 

(iv) Expenses. Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by the Executive in accordance with
the policies, practices and procedures of the Company provided to senior
executives of the Company.

 

(v) Fringe Benefits. Executive shall be entitled to receive such fringe benefits
and perquisites as are provided by the Company to its senior executives from
time to time, in accordance with the policies, practices and procedures of the
Company.

 

(vi) Vacation. Executive shall be entitled to receive paid vacation in
accordance with the plans, policies, programs and practices of the Company
applicable to its senior executives.

 

3. Termination of Employment

 

(a) The Executive's employment shall continue until this Agreement is not
renewed in accordance with Section 1 or until it is terminated in accordance
with the terms of this Agreement (“Termination Date”).

 

(b) Death. The Executive's employment will terminate automatically upon the
Executive's death.

 

(c) Disability. To the extent consistent with federal and state laws,
Executive's employment may be terminated if Executive suffers a Disability. For
purposes of this Agreement, "Disability" means a physical or mental illness
which renders Executive unable to perform his essential duties for ninety (90)
consecutive days or a total of one hundred and eighty (180) days in any twelve
(12) month period with or without reasonable accommodations, or unable to
perform those duties in a manner that would not endanger his health or safety or
the health or safety of others even with reasonable accommodations. The
existence of a Disability shall be determined through the opinion (to a
reasonable medical certainty) of an independent physician selected by the
Company or its insurers and reasonably acceptable to the Executive or the
Executive's legal representative. The Company is not, however, required to make
unreasonable accommodations for Executive or accommodations that would create an
undue hardship for the Company.

 

(d) Cause. The Company may terminate the Executive's employment for Cause or
without Cause. For the purposes of this Agreement, "Cause" shall mean the
occurrence of any one or more of the following events:

 

(i) The Executive's willful failure to perform or gross negligence in performing
his duties owed to the Company (other than such failure resulting from the
Executive's Disability or any such actual failure after his issuance of a Notice
of Termination for Good Reason), which continues after thirty (30) days
following a written notice delivered to the Executive by the Company’s Chief
Executive Officer, which notice specifies such willful failure or gross
negligence;

 



3 

 

 

(ii) The Executive's commission of an act of fraud or dishonesty in the
performance of his duties;

 

(iii) The Executive's conviction of, or entry by the Executive of a guilty or no
contest plea to, any felony or a misdemeanor involving dishonesty or moral
turpitude;

 

(iv) Any material breach by the Executive of any fiduciary duty or duty of
loyalty owed to the Company; or

 

(v) The Executive's material breach of any of the provisions of this Agreement
which is not cured within thirty (30) days following written notice specifying
the breach and action needed to cure from the Company.

 

(e) Good Reason. The Executive's employment may be terminated by the Executive
for Good Reason or by the Executive without Good Reason. For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any one or more of the
following events without the Executive's prior written consent, provided that
the Executive terminates his employment within one hundred and eighty (180) days
following the lapse of the Company's cure period described below as to one or
more of such events and unless the Company fully corrects the circumstances
constituting Good Reason (provided such circumstances are capable of correction)
prior to the Date of Termination:

 

(i) The Company's reduction of the Executive's annual base salary below the
initial Base Salary or material reduction in the Executive's target annual
bonus;

 

(ii) The Company's material change of the Executive's duties in a manner
inconsistent with the Executive's position, authority, duties or
responsibilities as contemplated by Section 2(a) or other action by the Company
which materially diminishes such position, authority, duties or
responsibilities, excluding for this purpose isolated, insubstantial or
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof from Executive;

 

(iii) The relocation of the Company's offices at which Executive is principally
employed to a location more than 50 miles from such offices;

 

(iv) The failure of a successor to the Company to (A) assume and agree to
perform the obligations of the Company hereunder, or (B) replace this Agreement
with an employment contract of substantially similar terms acceptable to the
Executive and no less favorable than those terms provided to an acquiring
company's executive officers; or

 

(v) The Company's material breach of its obligations under the Agreement.

 

Notwithstanding any other provision of this Section 3(e), the occurrence of any
event

described in Section 3(e)(i) or (v) shall constitute Good Reason only if (A) the
Executive provides written notice to the Company of the occurrence of such event
within ninety (90) days of the initial occurrence of such event, and (B) the
Company fails to remedy the event described in the Executive's written notice
within thirty (30) days of the Company's receipt of such notice.

 



4 

 

 

(f) Notice of Termination. Any termination by the Company shall be communicated
by Notice of Termination to the other party hereto given in accordance with this
Agreement. For purposes of this Agreement, a "Notice of Termination" means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive's employment under the provision so indicated, and (iii) specifies
the Date of Termination (which date shall be not less than thirty (30) days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive's or the Company's rights hereunder.

 

4. Obligations of the Company Upon Termination

 

(a) Without Cause, For Good Reason and Failure to Renew. If, during the
Employment Period or any Renewal Term, the Company shall terminate the
Executive's employment without Cause, the Executive shall terminate his
employment for Good Reason, or the Company elects not to renew this Agreement in
accordance with Section 1, then the Executive will receive those payments and
benefits set forth below. Subject to Executive’s past and continuing compliance
with all of the provisions of this Agreement including, without limitation, the
provisions in Sections 7, 8 and 11 hereof, the Severance Amount described below
shall be paid in a lump sum within 30 days following the later of (i) the
Termination Date, or (ii) the end of all rescission periods associated with the
release described below in Section 4 (v) but in no event later than 60 days
after the Termination Date; provided, however, that (a) Executive has executed
and delivered to Company a release in form and substance satisfactory to the
Company within 30 days following the Termination Date, (b) all rescission
periods have expired, and (c) Executive has not revoked or breached the release:

 

(i) The Executive shall be paid (A) the Executive's earned but unpaid Base
Salary and accrued but unpaid vacation pay through the Date of Termination, and
any Annual Bonus required to be paid to the Executive pursuant to Section
2(b)(ii) above for any fiscal year of the Company that ends on or before the
Date of Termination to the extent not previously paid (the "Accrued
Obligations"), and (B) an amount (the "Severance Amount") equal to one (1) times
the amount of the Executive’s Base Salary in effect on the Date of Termination;

 

(ii) At the time annual bonuses are paid to the Company's other senior
executives for the fiscal year of the Company in which the Date of Termination
occurs, the Executive shall be paid an Annual Bonus in an amount equal to the
product of (A) the amount of the Annual Bonus to which the Executive would have
been entitled if the Executive's employment had not been terminated, and (B) a
fraction, the numerator of which is the number of days in such fiscal year
through the Date of Termination and the denominator of which is the total number
of days in such fiscal year (a "Pro-Rated Annual Bonus");

 



5 

 

 

(iii) If Executive (or any of Executive’s qualified beneficiaries) makes a
timely election to continue to participate in the Company's group health plans
(medical, dental, and vision) pursuant to 29 U.S.C. §§ 1161-1169 ("COBRA"), the
Company shall pay the Company’s portion of the premium for such coverage (which
premium payment shall be taxable to Executive if the Company's group health
plans are self-insured) starting on the Date of Termination and ending on the
earlier of (A) the date that is one (1) year after the Date of Termination, or
(B) the date on which Executive no longer is eligible to continue to participate
under COBRA. For purposes of the foregoing, the usual limitations of COBRA shall
apply and the Company's payment of the Company’s portion of the COBRA premium(s)
shall not extend the continuation period, which begins on the Date of
Termination; and

 

(iv) Any stock options or grants which are not vested as of the Date of
Termination shall become automatically vested; and

 

(v) To the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any vested benefits and other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive as
of the Date of Termination under any plan, contract or agreement of the Company
and its affiliates (such other amounts and benefits shall be hereinafter
referred to as the "Other Benefits") to which the Executive is a party.

 

Notwithstanding anything to the contrary in this Section 4, it shall be a
condition to the Executive's right to receive the amounts provided for above
that the Executive execute, deliver to the Company, and not revoke or rescind, a
release of claims in such form as is presented to Executive by the Company.

 

(b) For Cause or Without Good Reason. If the Executive's employment shall be
terminated by the Company for Cause or by the Executive without Good Reason, the
Company shall have no further obligations to the Executive under this Agreement
as of the Date of Termination other than pursuant to Section 4 hereof, and the
obligation to pay to the Executive the Accrued Obligations when due under
Minnesota law and to provide the Other Benefits in accordance with the
provisions of the applicable plan, program, agreement and/or law.

 

(c) Death or Disability. If the Executive's employment is terminated by reason
of the

Executive's Death or Disability:

 

(i) The Accrued Obligations shall be paid to the Executive's estate or
beneficiaries or to the Executive, as applicable, in a lump-sum cash payment
when due under Minnesota law;

 

(ii) The Pro-Rated Annual Bonus shall be paid to the Executive's estate or
beneficiaries or to the Executive, as applicable, at the time when annual
bonuses are paid to the Company's other senior executives for the fiscal year of
the Company in which the Date of Termination occurs;

 

(iii) If any of the Executive's qualified beneficiaries makes a timely election
to continue to participate in the Company's group health plans pursuant to
COBRA, the Company shall pay the Company’s portion of the premium for such
coverage (which premium payment shall be taxable to Executive if the Company's
group health plans are self-insured) starting on the Date of Termination and
ending on the earlier of (A) the date that is one (1) year after the Date of
Termination, or (B) the date on which the Executive's qualified beneficiary no
longer is eligible to continue to participate under COBRA. For purposes of the
foregoing, the usual limitations of COBRA shall apply and the Company's payment
of the Company’s portion of the COBRA premium(s) shall not extend the
continuation period, which begins on the Date of Termination; and

 



6 

 

 

(iv) The Other Benefits shall be paid or provided to the Executive's estate or
beneficiaries or to the Executive, as applicable, on a timely basis.

 

5. Termination Upon a Change in Control

 

If a Change in Control (as defined in the Company’s 2007 Stock Compensation Plan
as in effect on December 23, 2016, but excluding from such definition Section
8(b)(ii) thereof)) occurs during the Employment Period, the Company shall pay to
the Executive a lump sum payment in the amount of the Executive’s Base Salary in
effect on the date of the Change in Control. If the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason
within one (1) year after the effective date of the Change in Control (the “CIC
Anniversary”), then the Executive shall also be entitled to receive the payments
and benefits provided in Section 4(a), subject to the terms and conditions
thereof. For the purposes of this Section, the calculation of the Executive’s
Annual Bonus and Base Salary would be in effect on the date of the Change in
Control. Subject to Section 11(e) hereof, the payment described herein shall be
paid in a lump sum within 30 days following the later of (i) the Termination
Date, or (ii) the end of all rescission periods associated with the release
described in Section 4 (v) but in no event later than 60 days after the
Termination Date; provided, however, that (a) Executive has executed and
delivered to Company a release in form and substance satisfactory to the Company
within 30 days following the Termination Date, (b) all rescission periods have
expired, (c) Executive has not revoked or breached the release, and (d)
Executive has complied with and continues to comply with all of the provisions
of this Agreement. In addition, in the event of such a termination of the
Executive’s employment, all outstanding stock options, restricted stock and
other equity awards granted to the Executive under any of the Company’s equity
plans (or awards substituted therefor covering the securities of a successor
company) shall become immediately vested and exercisable in full.

 

6. Full and Final Settlement

 

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and, except as expressly provided,
such amounts shall not be reduced whether or not the Executive obtains other
employment. If either party to this Agreement institutes any action, suit,
counterclaim, appeal, arbitration or mediation for any relief against another
party, declaratory or otherwise (collectively an "Action") to enforce the terms
of this Agreement or to declare rights hereunder, then the Prevailing Party in
such Action shall be entitled to recover from the other party, in addition to
all applicable remedies, all costs and expenses of the Action, including
reasonable attorneys' fees and costs incurred in bringing and prosecuting or
defending such Action and/or enforcing any judgment, order, ruling or award
(collectively, a "Decision") granted therein, all of which shall be deemed to
have accrued on the commencement of such Action and shall be paid whether or not
such Action is prosecuted to a Decision. Any Decision entered in such Action
shall contain a specific provision providing for the recovery of attorneys' fees
and costs incurred in enforcing such Decision. A court or arbitrator shall fix
the amount of reasonable attorneys' fees and costs upon the request of either
party. Any judgment or order entered in any final judgment shall contain a
specific provision providing for the recovery of all costs and expenses of suit,
including reasonable attorneys' fees and expert fees and costs incurred in
enforcing, perfecting and executing such award or judgment. For the purposes of
this Section, costs shall include, without limitation, in addition to costs
incurred in prosecution or defense of the underlying action, reasonable
attorneys' fees, costs, expenses and expert fees and costs incurred in the
following: (a) post-judgment motions and collection actions; (b) contempt
proceedings; (c) garnishment, levy, debtor and third party examinations; (d)
discovery; (e) bankruptcy litigation; and (f) appeals of any award, order or
judgment. "Prevailing Party" within the meaning of this Section includes,
without limitation, a party who agrees to dismiss an Action (excluding an Action
instituted in contravention of the requirements of Paragraph 10(b) below) in
consideration for the other party's payment of the amounts allegedly due or
performance of the covenants allegedly breached, or obtains substantially the
relief sought by such party.

 



7 

 



 

7. Non-Competition, Non-Solicitation, Protection of Confidential Information and
Indemnification

 

(a) Non-Competition and Non-Solicitation. The Executive acknowledges that: (i)
the business in which the Company competes is highly competitive; (ii) as a key
executive, he will participate in servicing current clients and vendors and/or
soliciting prospective clients and vendors, through which the Executive will
obtain knowledge of the "know-how" and business practices of the Company, in
which matters the Company has a substantial proprietary interest; (iii) his
employment requires the performance of services that are special, unique, and
extraordinary, and his position with the Company places him in a position of
confidence and trust with the Company's clients, vendors and employees; and (iv)
his rendering of services to the Company's clients and vendors necessarily will
require the disclosure to the Executive of confidential information (as defined
in Section 7(b) hereof) of the Company. In the course of his employment, the
Executive will develop personal relationships with the Company's clients and
vendors and knowledge of those clients' and vendors' affairs and requirements,
and the Company's relationship with its clients and vendors will therefore be
placed in the Executive's hands in confidence and trust. Thus, the Executive
agrees that it is a legitimate interest of the Company, and reasonable and
necessary for the protection of the Company's confidential information, goodwill
and business, that the Executive make the covenants contained herein and that
the Company would not have entered into this Agreement unless it contained the
covenants in this Section 7. The Executive therefore agrees that during his
employment , and for a period of one (1) year after the date of his termination
from employment with the Company, he will not, without the Company’s written
consent, as an employee, consultant, contractor, partner, shareholder, or in
association with, any other person, business or enterprise, except on behalf of
the Company, directly or indirectly, and regardless of the reason for his
ceasing to be employed by the Company:

 

(i) Engage in any business with or provide any services or products to or for
any person or entity who: (A) was a customer of the Company within the twelve
(12) months before the Executive's employment termination, and/or (B) with whom
Executive had contact to further the Company's business or for whom Executive
performed services, or supervised the provision of services or products, during
Executive's employment;

 



8 

 

 

(ii) Hire, employ, recruit or solicit any employee or consultant of the Company;

 

(iii) Solicit, induce or influence any employee, consultant, customer or vendor
of the Company to terminate his, her or its employment or other relationship
with the Company;

 

(iv) Engage or participate in, or in any other way render services or assistance
or provide products to, any business that competes, directly or indirectly, with
any product or service of the Company that Executive participated in, engaged
in, or had Confidential Information regarding, in any of the geographic
locations in which the Company engaged in business or provided any services or
products during Executive's employment. Ownership of less than 2% of the total
outstanding stock or securities of a competitor of the Company listed on a
national securities exchange is not a violation of this Section; or

 

(v) Assist anyone in any of the activities listed above.

 

(b) Confidential Information. During the Executive's employment with the
Company, he will acquire and have access to confidential or proprietary
information about the Company and/or its customers, including but not limited
to, trade secrets, information relating to the Company's business, research,
marketing, sales, operations and products and plans for development of new
business products and services, operational designs and techniques related to
business, marketing, and financial information or data concerning the Company's
business and business opportunities, information relating to the Company's
suppliers, vendors, personnel, consultants, agents and customers, including
lists and compilations of such persons and entities, information relating to the
Company's officers, directors and shareholders, including their respective
abilities, functions, conduct and compensation, proprietary information received
or developed under agreement or other arrangement by the Company and third
parties, and unpublished materials received or developed (including works of
authorship) which relate to the business of the Company and its investment
strategies, development plans, research and development data, and other
technical information. The foregoing shall be collectively referred to as
"Confidential Information". The Executive is aware that the Confidential
Information is not readily available to the public; accordingly, he also agrees
that he will not at any time (whether during or after the Employment Period),
disclose to anyone (other than his counsel in the course of a dispute arising
from the alleged disclosure of Confidential Information or as required by law)
any Confidential Information or utilize such Confidential Information for the
benefit of himself or any third party. The Executive agrees that these
restrictions shall apply whether or not any such information is marked
"confidential" and regardless of the form of the information. If the Executive
becomes legally required to disclose any Confidential Information, he will
provide the Company with prompt notice thereof to the extent permitted by law so
the Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section 7(b) to permit a particular
disclosure. If such protective order or other remedy is not obtained or if the
Company waives compliance with the provisions of this Section 7(b) to permit a
particular disclosure, the Executive will furnish only that portion of the
Confidential Information that he is legally required to disclose and, at the
Company's expense, will cooperate with the Company to the extent permitted by
law to obtain a protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information. The Executive further
agrees that all memoranda, disks, files, notes, records or other documents,
whether in electronic form or hard copy (collectively, the "Material") compiled
by him or made available to him during his employment with the Company and/or
its predecessor (whether or not the Material constitutes or contains
Confidential Information), and in connection with the performance of his duties
hereunder, shall be the property of the Company and shall be delivered to the
Company on the termination of the Executive's employment with the Company or at
any other time upon request. Except in connection with the Executive's
employment with the Company, the Executive agrees that he will not make or
retain copies or excerpts of the Material. The Executive agrees to permanently
delete and erase all records, documents and information (including all
Confidential Information and Material) relating to the Company, its business and
its clients from the Executive’s personal electronic devices at or before the
Executive’s separation from employment with the Company. Nothing in this Section
prohibits the Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation.

 



9 

 



 

(c) Remedies. If the Executive commits a breach, or is threatening to commit a
breach, of any of the provisions of Section 7(a) or (b), the Company shall have
the right to have the provisions of this Agreement specifically enforced by any
court having jurisdiction without being required to post bond or other security
and without having to prove the inadequacy of the available remedies at law, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. In addition, the Company may take all such
other actions and remedies available to it under law or in equity and shall be
entitled to such damages as it can show it has sustained by reason of such
breach.

 

(d) Acknowledgements. The parties acknowledge that (i) the restrictions imposed
in Sections 7(a) and (b) are fair and reasonable and are reasonably required to
protect the Company's proprietary interests and other legitimate business
interests, and the goodwill associated with the Company's business; (ii) the
time, scope, geographic, and other provisions of this Section 7 have been
specifically negotiated by sophisticated parties represented by legal counsel;
and (iii) given the nature of the Company's business and given that clients can
be and are serviced by the Company wherever they are located, it is impractical
and unreasonable to place geographic limitations on the agreements made by the
Executive herein. If any covenant contained in Sections 7(a) and (b) is held to
be unenforceable by reason of its duration or geographic scope or its being too
extensive or unreasonable in any other respect, the parties agree (A) such
covenant shall be interpreted to extend over the maximum duration or geographic
areas for which it may be enforceable and over the maximum extent in all other
respects as to which it may be enforceable, all as determined by the court
making such determination, and (B) in its reduced form, such covenants shall be
enforceable; but such reduced form shall apply only with respect to the
operation of such covenant in the particular jurisdiction in or for which such
adjudication is made. Each of the covenants and agreements contained in this
Section 7 (collectively, the "Restrictive Covenants") is separate, distinct and
severable. All rights, remedies and benefits expressly provided for in this
Agreement are cumulative and are not exclusive of any rights, remedies or
benefits provided for by law or in this Agreement, and the exercise of any
remedy by a party shall not be deemed an election to the exclusion of any other
remedy (any such claim by the other party being hereby waived). The existence of
any claim, demand, or cause of action of the Executive against the Company,
whether based on this Agreement or otherwise, shall not constitute a defense to
the Company's enforcement of any Restrictive Covenant. The unenforceability of
any Restrictive Covenant shall not affect the validity or enforceability of any
other Restrictive Covenant or other provisions of this Agreement. The Executive
and the Company understand and agree that the Restrictive Covenants and other
provisions in this Section 7 survive, and continue to be effective according to
their terms after, the termination of the Executive's employment and the
termination of this Agreement.

 



10 

 

 

(e) Notification of Restrictive Covenants. Before accepting employment or
consulting work with any person, corporation or other entity during the
Employment Period or any period thereafter that the Executive is subject to the
restrictions set forth in Sections 7(a) and (b) above, the Executive shall
notify the prospective employer, person or entity in writing of his obligations
under such provisions and shall provide a copy of such written notice to the
Company.

 

(f) Tolling. The duration of the Restrictive Covenants set forth in this
Agreement shall not expire, and shall be tolled, during any period in which the
Executive is in violation of any of those covenants, and all restrictions shall
automatically be extended by the period of the Executive's violation of any such
covenants.

 

(g) Indemnification. Subject to the provisions of Minn. Stat. § 302A.521, Subd.
2 and 4, during the Employment Period, any Renewal Term or thereafter, in the
event that the Executive is made a party or threatened to be made a party to any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative (a “Proceeding”), other than any Proceeding initiated by the
Executive or the Company related to any contest or dispute between the Executive
and the Company or any of its affiliates with respect to this Agreement or the
Executive’s employment hereunder, by reason of the fact that the Executive is or
was a director or officer of the Company, or any affiliate of the Company, or is
or was serving at the request of the Company as a director, officer, member,
employee, or agent of another corporation or a partnership, joint venture,
trust, or other enterprise, the Executive shall be indemnified and held harmless
by the Company to the maximum extent permitted under applicable law and the
Company’s applicable bylaws, resolutions, and/or insurance for current and
former officers, agents and/or employees from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees).

 

(h) Scope. As used in this Section 6, the term "Company" shall include all
subsidiaries and affiliates of the Company.

 



11 

 

 

8. Intellectual Property

 

The Executive agrees that all materials created or modified by him during the
Employment Period and any Renewal Term including, without limitation, all works
of authorship, inventions, processes, ideas, methods, concepts and other
tangible and intangible materials (collectively, “Work Product”), shall be "work
for hire" and that the Company shall be the exclusive owner of the Work Product
and all intellectual property rights associated with the Work Product, including
all trademarks, patents or copyrights contained therein. To the extent any Work
Product does not qualify as "work for hire," the Executive hereby assigns
ownership of all such Work Product to the Company and agrees to take all
reasonable measures, at the Company's expense, to perfect such rights in the
Company. The Executive hereby appoints the Company as his attorney-in-fact with
the limited power to execute assignments of such Work Product.

 

Notice: Minn. Stat. 181.78, Subd. 1 exempts from this Section of this Agreement
an invention for which no equipment, supplies, facility or trade secret
information of the Company was used and what was developed entirely on
Executive’s own time, and (1) that does not relate (a) directly to the business
of the Company or (b) to the Company’s actual or demonstrably anticipated
research or development, or (2) that does not result from any work performed by
Executive for the Company. For purposes of this paragraph, the term “inventions”
is acknowledged to include Works of Authorship.

 

9. Enforceability

 

The failure of any party to require performance by another party of any
provision shall not affect the right of that party thereafter to enforce the
same, nor shall it affect any other party's right to enforce the same or to
enforce any other provisions in this Agreement; nor shall the waiver by any
party of the breach of any provision hereof be held to be a waiver of any
subsequent breach of such provision or as a waiver of the provision itself.

 

10. Successors

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Executive understands and agrees that the
Company may transfer and assign the Company’s rights and obligations under this
Agreement to a successor of the Company.

 

11. Miscellaneous

 

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without reference to
principles of conflicts of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified other than by a written agreement executed by the parties
hereto or their respective successors and legal representatives.

 



12 

 

 

(b) Arbitration. To the fullest extent allowed by law, any controversy, claim or
dispute between Executive and the Company (and/or any of its owners, directors,
officers, employees, affiliates, or agents) relating to or arising out of
Executive's employment, the cessation of that employment and/or any right or
obligation under this Agreement will be submitted to final and binding
arbitration in the county in which Executive work(ed) for determination in
accordance with the American Arbitration Association's ("AAA") National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery in accordance with the applicable rules of the arbitration forum,
except that the arbitrator shall have the authority to order and permit
discovery as the arbitrator may deem necessary and appropriate in accordance
with applicable state or federal discovery statutes. The arbitrator shall issue
a reasoned, written decision, and shall have full authority to award all
remedies which would be available in a judicial forum. The parties shall share
the filing fees required for the arbitration, provided that Executive shall not
be required to pay an amount in excess of the filing fees required by a federal
or state court with subject matter jurisdiction. The Company shall pay the
arbitrator's fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. However, notwithstanding anything to the contrary
contained herein, the Company shall have the right to seek and obtain
preliminary injunctive relief and other provisional remedies in aid of
arbitration or to preserve the status quo pending arbitration in an appropriate
judicial forum. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH THE
EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. This arbitration
agreement is to be construed as broadly as is permissible under applicable law.

 

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive: at the Executive's most recent address on the records of
the Company;

 

If to the Company:

Clearfield, Inc.

7050 Winnetka Avenue N.

Brooklyn Park, MN 55428

 

Attn: Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(d) Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the contrary,
if the Company determines, in its good faith judgment, that any transfer or
deemed transfer of funds hereunder is likely to be construed as a personal loan
prohibited by Section 13(k) of the Exchange Act and the rules and regulations
promulgated thereunder, then such transfer or deemed transfer shall not be made
to the extent necessary or appropriate so as not to violate the Exchange Act and
the rules and regulations promulgated thereunder.

 



13 

 

 

(e) Section 409A and Section 280G. To the extent applicable, it is intended that
the compensation arrangements under this Agreement be in full compliance with
the provisions of Section 409A of the Internal Revenue Code and the guidance and
regulations promulgated thereunder ("Section 409A"). This Agreement shall be
administered in a manner consistent with this intent and the Executive agrees
the Company shall have the right to delay the payment, or to limit the form of
payment, of any amount under this Agreement to the extent the Company, in good
faith, determines that such delay or limitation is necessary to avoid adverse
tax consequences under Section 409A. Specifically, notwithstanding anything in
Section 4 or any other provision of this Agreement to the contrary, if at the
Executive's Date of Termination, stock of the Company or any of its affiliates
is publicly traded on an established securities market or otherwise and the
Executive is a "Specified Employee" (as defined below) at the Date of
Termination, the Company shall defer the payment or commencement of the payment,
as the case may be, of any amounts described in Section 4, and any other
payments or benefits payable under this Agreement, the deferral of the payment
or commencement of which is necessary· to prevent any accelerated or additional
tax under Section 409A, that, in any such case, otherwise become payable during
the first six months following the Executive's Date of Termination, until the
earlier of (A) the first day of the seventh month following the Executive's Date
of Termination, or (B) the Executive's death. Any payments or benefits delayed
as a result of the preceding sentence shall be accumulated and paid in a lump
sum, without interest, as soon as practicable after the first day of the seventh
month following the Executive's Date of Termination (or the Executive's earlier
death). Thereafter, payments shall resume in accordance with this Agreement. For
purposes of this Agreement, all rights to payments and benefits hereunder shall
be treated as rights to receive a series of separate payments and benefits to
the fullest extent allowed by Section 409A. In addition, to the extent any
provision of this Agreement, including the foregoing provisions of this Section
11(e), is or will be in violation of Section 409A, this Agreement shall be
amended in such manner as the parties may agree such that the Agreement is or
remains in compliance with Section 409A and the foregoing intent of the parties
is maintained to the maximum extent possible. Each party is responsible for
reviewing this Agreement for compliance with Section 409A.

 

For purposes of this Agreement, a "Specified Employee" means, during the
12-month period beginning on April 1, 2007 or on April 1 of any subsequent
calendar year, an employee of the Company or its affiliates who met the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Internal Revenue
Code (applied in accordance with the regulations thereunder and without regard
to Code Section 416(i)(5)) for being a "key employee" at any time during the
12-month period ending on the December 31st immediately preceding such April
1st.

 

If any of the payments or benefits received or to be received by the Executive
(including, without limitation, any payment or benefits received in connection
with a Change in Control or the Executive’s termination of employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement, or
agreement, or otherwise) (all such payments collectively referred to herein as
the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then such
280G Payments shall be reduced in a manner determined by the Company (by the
minimum possible amounts) that is consistent with the requirements of Section
409A until no amount payable to the Executive will be subject to the Excise Tax.
If two economically equivalent amounts are subject to reduction but are payable
at different times, the amounts shall be reduced (but not below zero) on a pro
rata basis.

 



14 

 

 

(f) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. In the event any provision or term hereof is deemed to have
exceeded applicable legal authority or shall be in conflict with applicable
legal limitations, such provision shall be reformed and rewritten as necessary
to achieve consistency and compliance with such applicable law.

 

(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(h) No Waiver. The Executive's or the Company's failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(e) of this Agreement, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

(i) Entire Agreement. This Agreement and the agreements, policies, plans and
programs identified herein constitute the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replace and supersede any and all other agreements, offers or
promises, whether oral or written, made to the Executive by the Company or any
affiliate or representative thereof.

 

(j)        Consultation With Counsel. The Executive acknowledges that he has had
a full and complete opportunity to consult with counsel and other advisors of
his own choosing concerning the terms, enforceability and implications of this
Agreement, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability or implications of this
Agreement other than as reflected in this Agreement.

 

(k) Representation by Executive. The Executive represents that he is not subject
to any agreement, instrument, order, judgment or decree, or any other form of
obligation, that would prevent him from entering into this Agreement or that
would be breached upon performance of his duties under this Agreement. Executive
will defend and indemnify the Company with respect to any claims, demands or
causes of action which assert that this representation is not true and correct.

 

(1) Counterparts. This Agreement may be executed simultaneously in two
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 



15 

 

 

IN WITNESS WHEREOF, Clearfield, Inc. and the Executive represent that they have
read, understand and agree to the provisions of this Employment Agreement, and
the Executive hereby agrees to accept Clearfield, Inc.’s offer to enter into
this Employment Agreement and CONTINUING employment with Clearfield, Inc.
subject to the terms and conditions of this Employment Agreement.

 

 

CLEARFIELD, INC.

 



By: /s/ Cheryl Beranek Date: November 16, 2017   Its: Chief Executive Officer  
        EXECUTIVE           /s/ Daniel Herzog     Daniel Herzog     

 

 

 

 

16



 

 



